Citation Nr: 0813171	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  03-32 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for degenerative disc 
disease (DDD) of the cervical spine with C-7 radiculopathy.  

2.  Entitlement to service connection for DDD of the cervical 
spine with C-7 radiculopathy to include as  secondary to 
service-connected residuals of an injury to the right 
scapula.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from an October 1954 
to October 1956.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 RO rating decision.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2008.  

The Board in this case must initially address the question of 
whether new and material evidence has been received to reopen 
the claims, because the issues go to the Board's jurisdiction 
to reach and adjudicate the underlying claims de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The veteran's appeal has been advanced on the Board's docket 
be reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  After the veteran timely appealed from an October 1998 
rating decision denying his original claim of service 
connection for a neck disorder, the Board in a decision 
promulgated in a July 2000 denied the appeal on the basis 
that the veteran had not presented a well-grounded claim; the 
veteran did enter a timely appeal.  

3.  The evidence received since the July 2000 Board decision 
when considered by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  

4.  The currently demonstrated DDD of the cervical spine is 
not shown to be due to any injury or other event or incident 
of his active service; nor is it shown to have been caused or 
aggravated by the service-connected residuals of an injury to 
the right scapula.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for DDD of 
the cervical spine.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).  

2.  The veteran's disability manifested by DDD of the 
cervical spine is not due to disease or injury that was 
incurred in or aggravated by service; nor is it proximately 
due to or the result of the service-connected residuals of an 
injury to the right scapula.  38 U.S.C.A. §§  1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In September 2001, prior to the rating decision on appeal, 
the RO sent the veteran a letter informing him that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The September 2001 letter also notified the veteran of the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran was afforded time to 
respond before the RO issued the May 2003 rating decision on 
appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The September 2001letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2001 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the September 2001 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in March 2006.  

The Board's decision denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in April 2003.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2008.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for cervical spine with C7 radiculopathy secondary 
to service-connected for injury of the right scapula.  


II. Analysis

A. Petition to Reopen  

The Board notes that VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
as in this appeal, Title 38, Code of Federal Regulations, 
3.156(a) defines new and material evidence as evidence that 
was not previously submitted to agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
adjudicate the claim.  38 C.F.R. § 3.156(a) (2000).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The veteran submitted his original claim of service 
connection for a cervical spine condition in June 1998.  An 
RO October 1998 rating decision denied the claim, and a July 
2000 decision of the Board denied the appeal on the basis 
that the veteran had not presented a well-grounded claim in 
that he had not shown competent evidence of a current 
cervical spine disability.  

The evidence that was associated with the record at the time 
of the July 2000 Board decision included the veteran's 
service medical records, the transcript of the veteran's 
March 2000 hearing and a July 1998 VA medical examination.  

The evidence associated with the record since the July 2000 
Board decision includes an April 2003 VA examination and the 
veteran's March 2008 hearing testimony in March 2008.  

The Board finds that the additional material associated with 
the record since July 2000 includes new and material 
evidence.  Specifically, the April 2003 VA examination.  This 
evidence is new and material because it was not previously 
submitted to agency decision makers and it bears directly and 
substantially on the specific matter of whether the veteran's 
DDD of the cervical spine is due to the documented injury to 
the right scapula in service.  These statements must be 
considered in order to fairly adjudicate the claim.  


B.  Service connection for DDD of the cervical spine 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

A careful review of the entire record shows that the veteran 
did not manifest complaints of a cervical spine disorder in 
service or for many years thereafter.  

The veteran had a VA examination in April 2003 that revealed 
some tenderness to palpation at the base of the cervical 
spine on the left side and some slight palpable spasm.  The 
examiner noted that, in 2001, the veteran was diagnosed with 
DDD of the cervical spine; however, a nerve conduction test 
showed no evidence of acute right cervical radiculopathy.  

The VA examiner diagnosed DDD of the cervical spine per x-ray 
study, bilateral cervical spine neural exit foraminal 
encroachment per x-ray study, and moderate chronic C7 
radiculopathy per EMG with nerve conduction velocities.  

The VA examiner opined that the veteran's current neck 
condition was "not related to his remote history shoulder 
injury."  There is no competent evidence to show that the 
claimed neck or cervical spine condition is causally linked 
to any event or incident of the veteran's active service.  

The Board notes that generally when a veteran contends that a 
service-connected disorder has caused or aggravated a 
secondary disability, there must be competent medical 
evidence of such causation or aggravation.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 
(1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin, 
supra.  

The Board notes that the veteran testified that that he had 
been treated and told that his cervical spine was secondary 
to his service-connected residuals of an injury of right 
scapula.  A layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998).  

Significantly, the veteran has presented no competent 
evidence to support his assertions that the currently 
demonstrated cervical spine DDD was either caused or 
aggravated by his service-connected right shoulder 
disability.  

Given these facts, the Board finds that the reopened claim of 
service connection for DDD of the cervical spine to include 
as secondary to his service-connected residuals of an injury 
to the right scapula must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for DDD of the cervical spine 
with C-7 radiculopathy secondary to his service-connected 
residuals of an injury to the right scapula, the appeal to 
this extent is allowed.  

Service connection for DDD of the cervical spine with C-7 
radiculopathy secondary to his service-connected residuals of 
an injury to the right scapula is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


